



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Garrett, 2014 ONCA 734

DATE: 20141024

DOCKET: C57822 & C57919

Watt, Tulloch and Benotto

BETWEEN

Her Majesty the Queen

Respondent

and

James Garrett

Appellant

Paul Burstein, for the appellant

Dena Bonnet, for the respondent

Heard: August 29, 2014

On appeal from the conviction entered on July 17, 2013
    and the sentence imposed on November 1, 2013 by Justice Melanie Dunn of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

Mr. Garrett appeals his conviction for sexual assault.  The Crown
    appeals the sentence.

The Facts

[2]

Mr. Garrett and the complainant had known each other for many years.  After
    meeting by chance one day, they decided to go out on a date.  They went to
    dinner then for drinks and generally had a good time.  They kissed and held
    hands.  At the end of the evening, the complainant invited him to her
    apartment.  They had another drink and chatted.  Neither was intoxicated.  Mr.
    Garrett was on one sofa and the complainant was on the other.  At one point,
    the complainant moved to the same sofa and they began kissing.  Up until this
    point in the evening, it is common ground that the activity was consensual.  Thereafter,
    the testimony of the complainant and Mr. Garrett differed.

[3]

The complainant testified that the kissing was too aggressive.  His
    teeth were hitting hers so she tried to slow things down.  He was ignoring her
    requests.  She testified that while still on the sofa, he was on top of her.
    She tried to slide out from under him and fell to the floor.  She hit her back
    on the floor and testified that it was hurting.  The complainant said that she
    told him to stop.  He would not look at her but kept on.  He pulled up her top,
    her bra, licked her breasts and had her pinned down.  He was aggressive.  She
    was trying to get him to stop.  He took off her leggings then put his penis in
    her vagina.  When he stopped, he told her that they had just made love.  She
    said that was not making love.  Upset, she left her own apartment and waited in
    her car until she saw his car leave.

[4]

Mr. Garrett testified that the sex was consensual throughout. He
    testified that the complainant had initiated the kissing.  He said that the sex
    was high energy but denied that he was aggressive or extremely physical.

[5]

The incident was reported to the police and a sexual assault examination
    took place.  Photographs filed in evidence showed a grapefruit-size swollen
    bruise on the complainants tailbone and bruising on her inner thighs.

The Reasons for Judgment

[6]

The trial judge reviewed the evidence.  She found that Mr. Garrett was
    candid and straightforward.  She noted frailties

in the complainants
    testimony. For example, she commented that the complainant seemed to be
    painting a different picture of the nature of the date by not initially
    referring to the kissing.

[7]

The trial judge found, however, that the bruising was consistent with
    non‑consensual intercourse and inconsistent with Mr. Garretts
    testimony.  The trial judge said this:

The injuries sustained, however, tell their own story. The
    bruising between her legs is consistent with non-consensual intercourse and is
    inconsistent with Mr. Garretts version. The injury to her tailbone is
    inconsistent with her engaging in pleasurable intercourse.

[8]

Although charged with sexual assault causing bodily harm, Mr. Garrett was
    convicted of the lesser offence of sexual assault.

[9]

The trial judge sentenced Mr. Garrett to imprisonment for 90 days to be
    served on an intermittent basis and to be followed by two years of probation.  She
    reasoned that the case presented exceptionally unique circumstances.  She
    referred to his long life with exemplary conduct, his reputation in the
    community  which was destroyed  his low if any risk of reoffending and the
    glowing character letters describing him as a gentleman.

The Conviction Appeal

[10]

The
    appellant submits that the trial judge erred in two ways:

1.

She erroneously
    took judicial notice of how the bruising was caused.

2.

She did not
    address the
mens rea
of the offence.

[11]

The
    appellant contends that the bruising was relevant to consent which was the
    dispositive issue in the case and the court cannot take judicial notice of a
    dispositive issue. (see:
R. v. P.(T.)
,

2007 ONCA 585, 223 C.C.C. (3d) 289)
. 
    The appellant submits that absent expert evidence on this point, the trial
    judge was not entitled to find that the injuries were consistent with
    non-consensual intercourse.  In addition, the appellant argues that the trial
    was unfair because the trial judge did not warn defence counsel that she was
    going to take judicial notice of these facts and thus the defence was unable to
    call expert evidence to refute the inference.

[12]

We
    do not accept this submission.  The trial judge was not taking judicial notice
    of an adjudicative fact, but rather was relying on the fact that the injuries were
    consistent with complainants testimony.  Unlike
P.(T.)
,
there
    was no general or abstract matter under consideration.  The trial judge was
    referring to the evidence before her.  In addition, the trial judge accepted
    the complainants testimony and found as fact that she was resisting Mr.
    Garretts sexual conduct.

[13]

The
    appellant argues further that the trial judge did not consider the
mens rea
necessary to found a conviction.  In her reasons she alluded to Mr. Garetts
    failure to take reasonable steps to ensure consent.  This imported the concept
    of mistaken belief of consent which was not argued by the defence at trial.  His
    defence was consent.

[14]

We
    do not accept this submission.  Mr. Garrett took no steps to ensure consent.  Therefore
    the defence was not open to him in any event.

The Sentence Appeal

[15]

The
    parties agree that the sentence is outside the usual range.  The Crown submits
    that the appropriate range is 2 to 3 years. (The trial Crown had submitted 18
    months to 3 years.)

[16]

The
    Crown argues that this case is neither exceptional nor unique.  On the contrary,
    it represents a classic date-rape scenario.  Hence, the primary sentencing
    objectives should be denunciation and deterrence.  Mr. Garrett argues that the
    factors considered by the trial judge support a lenient sentence outside of the
    usual range.

[17]

We
    agree that the sentence is outside the usual range and is manifestly unfit.

[18]

The
    sentencing judge repeatedly referred to the circumstances of the offence as
    unique.  She commented that the date-rape offences which attract sentences of
    two to three years involve moral blameworthiness, gratuitous violence,
    demeaning behaviour or contemptuous disregard for the feelings and personal
    integrity of the victim.  She said:  That is not the situation before me.

[19]

In
    our view, the facts were neither exceptional nor unique.  The complainant
    repeatedly told Mr. Garrett to stop.  He did not.  This, in itself, constitutes
    demeaning behaviour and contemptuous disregard for the personal integrity of
    the complainant and engages the predominant sentencing principles of
    denunciation and deterrence.

[20]

In
    addition, the complainants initial consent to kissing does not render less
    serious the subsequent non-consensual intercourse.  The sentencing judges
    analysis, read as a whole, appears to indicate otherwise.

[21]

In
    our view, the sentencing judge erred by finding the situation was unique and
    then by over-emphasizing the mitigating factors.

Disposition

[22]

For
    these reasons, the appeal from conviction is dismissed.  Leave to appeal the
    sentence is granted and the appeal is allowed.  The sentence imposed at trial
    is set aside.  A term of imprisonment of 18 month is imposed.  (We have been
    advised that Mr. Garrett has served at most one to three days of his
    intermittent sentence.)  The terms of the probation order and the ancillary
    orders remain in place.  If necessary, a warrant may issue for the arrest of
    Mr. Garrett.

[23]

The
    sentence imposed by this court should not be taken as a sentence within the
    appropriate or usual range.  We are constrained in this regard by the Crowns
    position at trial.

David
    Watt J.A.

M.
    Tulloch J.A.

M.L.
    Benotto J.A.


